 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    MELANIE A. OCHS,                               Case No. 2:16-cv-00982-JCM-CWH
12                        Petitioner,                ORDER
13            v.
14    WARDEN JO GENTRY, et al.,
15                        Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (third request)

18   (ECF No. 31), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (third request) (ECF No. 31) is GRANTED. Respondents will have through May 20, 2019,

21   to file an answer.

22          DATED:        April 10, 2019
23                                                            ______________________________
                                                              JAMES C. MAHAN
24                                                            United States District Judge
25

26
27

28
                                                    1
